Exhibit 10.12


Dated January 12, 2018
(1) BUNGE SECURITIZATION B.V., as Seller
(2) KONINKLIJKE BUNGE B.V., as Master Servicer
 (3)   COÖPERATIEVE RABOBANK U.A., as Administrative Agent, Committed Purchaser
and Purchaser Agent and on behalf of the other Committed Purchasers, the other
Purchaser Agents and the Conduit Purchasers
(4) BUNGE LIMITED, as Performance Undertaking Provider


THIRTEENTH AMENDMENT TO THE RECEIVABLES TRANSFER AGREEMENT






1.
Definitions and interpretation    1

2.
Amendment of the Receivables Transfer Agreement    2

3.
Representations    5

4.
Continuance    7

5.
Further Assurance    7

6.
Notices, etc    7

7.
Execution in counterparts    7

8.
Governing law; submission to jurisdiction    7

9.
No proceeding; limited recourse    8






THIS THIRTEENTH AMENDMENT TO THE RECEIVABLES TRANSFER AGREEMENT (this
“Amendment”) is dated January 12, 2018 and made among:
(1)
BUNGE SECURITIZATION B.V., a private limited liability company organized under
the laws of the Netherlands, as Seller (the “Seller”);

(2)
KONINKLIJKE BUNGE B.V., a private limited liability company organized under the
laws of the Netherlands, as Master Servicer (the “Master Servicer”);

(3)
COÖPERATIEVE RABOBANK U.A., as Administrative Agent (the “Administrative
Agent”), Committed Purchaser and Purchaser Agent and on behalf of the other
Committed Purchasers, the other Purchaser Agents, and the Conduit Purchasers;
and

(4)
BUNGE LIMITED, a company formed under the laws of Bermuda, as Performance
Undertaking Provider (the “Performance Undertaking Provider”),

collectively referred to as the “Parties” and each of them a “Party”.
BACKGROUND:
(A)
This Amendment is supplemental to and amends the receivables transfer agreement
dated June 1, 2011 (as amended and restated on May 26, 2016, as further amended
on June 30, 2016, October 11, 2016, May 31, 2017 and October 31, 2017) made
among the Parties to this Amendment (the "Receivables Transfer Agreement").

(B)
The Parties have agreed to further amend the Receivables Transfer Agreement on
the terms set out below.

(C)
This Amendment is a Transaction Document as defined in the Receivables Transfer
Agreement.

IT IS AGREED that:
1.
DEFINITIONS AND INTERPRETATION

Unless otherwise defined herein, capitalized terms which are used herein shall
have the meanings assigned to such terms in Section 1.1 (Certain defined terms)
of the Receivables Transfer Agreement. The principles of interpretation set
forth in Section 1.2 (Other terms) and Section 1.3 (Computation of time periods)
of the Receivables Transfer Agreement shall apply to this Amendment as if fully
set forth herein.
2.
AMENDMENT OF THE RECEIVABLES TRANSFER AGREEMENT

With effect from the date hereof, the Receivables Transfer Agreement shall be
amended as follows:
(a)    In Section 1.1 (Definitions) the definition of "Loss Reserve Floor" shall
be     deleted and replaced with the following:
“Loss Reserve Floor” means, at any time, the percentage not less than 8.0% and
not greater than 15.0% specified by the Master Servicer in the most recent
Portfolio Report; provided that the percentage cannot be less than the higher of
the Outstanding Balance of all of the Portfolio Receivables relating to Conagra
Foods, Inc. or Kraft Heinz Company that qualify as Eligible Receivables at such
time, in each case as a percentage of the Outstanding Balance of all of the
Portfolio Receivables that qualify as Eligible Receivables at such time.
(b)    With effect from the date hereof, the address details of Albion Capital
Corporation S.A. in Schedule 1 (Purchaser Groups). shall be deleted and replaced
with the following:
"Albion Capital Corporation S.A
6, rue Eugène Ruppert
L-2453 Luxembourg
Grand Duchy of Luxembourg".
All other details in relation to Albion Capital Corporation S.A shall remain the
same.
(c)    With effect from the date hereof, the address details of Crédit Agricole
Corporate and Investment Bank in Schedule 1 (Purchaser Groups) shall be deleted
and replaced with the following:
"Crédit Agricole Corporate and Investment Bank
12, Place des Etats-Unis
CS 70052
92547 Montrouge Cedex".
All other details in relation to Crédit Agricole Corporate and Investment Bank
shall remain the same.
3.
REPRESENTATIONS

Each of the Seller, the Master Servicer and the Performance Undertaking Provider
represents and warrants to the other Parties hereto that, after giving effect to
this Amendment, each of its representations and warranties set forth in the
Receivables Transfer Agreement, as such representations and warranties apply to
such Person, is true and correct in all material respects on and as of the date
hereof as though made on and as of such date except for representations and
warranties stated to refer to a specific earlier date, in which case such
representations and warranties are true and correct as of such earlier date.
4.
CONTINUANCE

The Parties hereby confirm that the provisions of the Receivables Transfer
Agreement and the other Transaction Documents shall continue in full force and
effect, subject only to the amendments effected thereto by this Amendment.
5.
FURTHER ASSURANCE

The Parties shall, upon request of the Administrative Agent, and at the cost of
the Seller, do all such acts and things necessary or desirable to give effect to
the amendments effected or to be effected by this Amendment. Each of the Parties
thereto hereby ratifies and confirms each of the Transaction Documents to which
it is a party.
6.
NOTICES, ETC.

All communications and notices provided for hereunder shall be provided in the
manner described in Schedule 2 (Address and Notice Information) to the
Receivables Transfer Agreement.
7.
EXECUTION IN COUNTERPARTS

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or by electronic
file in a format that is accessible by the recipient shall be effective as
delivery of a manually executed counterpart of this Amendment.
8.
GOVERNING LAW; SUBMISSION TO JURISDICTION

(a)
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.

(b)
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Amendment. Each party hereto hereby irrevocably waives, to the fullest
extent that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

9.
NO PROCEEDING; LIMITED RECOURSE

(a)
Each of the parties hereto hereby agrees that (i) it will not institute against
any Conduit Purchaser any proceeding of the type referred to in the definition
of Event of Bankruptcy until there shall have elapsed two years plus one day
since the Final Payout Date and (ii) notwithstanding anything contained herein
or in any other Transaction Document to the contrary, the obligations of the
Conduit Purchasers under the Transaction Documents are solely the corporate
obligations of the Conduit Purchasers and shall be payable solely to the extent
of funds which are received by the Conduit Purchasers pursuant to the
Transaction Documents and available for such payment in accordance with the
terms of the Transaction Documents and shall be non-recourse other than with
respect to such available funds and, without limiting this Section 11, if ever
and until such time as any Conduit Purchaser has sufficient funds to pay such
obligation shall not constitute a claim against such Conduit Purchaser.

(b)
No recourse under any obligation, covenant or agreement of any Conduit Purchaser
contained in this Amendment or any other Transaction Document shall be had
against any incorporator, stockholder, officer, director, member, manager,
employee or agent of such Conduit Purchaser by the enforcement of any assessment
or by any legal or equitable proceeding, by virtue of any statute or otherwise;
it being expressly agreed and understood that this Amendment and the other
Transaction Documents are solely a corporate obligation of such Conduit
Purchaser, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, member, manager,
employee or agent of such Conduit Purchaser or any of them under or by reason of
any of the obligations, covenants or agreements of such Conduit Purchaser
contained in this Amendment or any other Transaction Document, or implied
therefrom, and that any and all personal liability for breaches by such Conduit
Purchaser of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Amendment; provided that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions
taken or fraudulent omissions made by them.

[Signature pages follow.]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
BUNGE SECURITIZATION B.V., as Seller




By:/s/ Y.M Theuns, Proxyholder A
Name: Vistra B.V.
Title: director




By:/s/ Wouter Swierstra, Proxy Holder B
Name: Vistra B.V.
Title: director




KONINKLIJKE BUNGE B.V., as Master Servicer




By: /s/ A.J. de Lange
Name: A.J. de Lange
Title: director




By: /s/ J.J. Kloet
Name: J.J. Kloet
Title: director




BUNGE LIMITED, as Performance Undertaking Provider




By: /s/ David G. Kabbes
Name: David G. Kabbes
Title: Chief Legal Officer




By: /s/ Carla Heiss
Name: Carla Heiss
Title: Secretary











COÖPERATIEVE RABOBANK U.A., as Administrative Agent, Committed Purchaser and
Purchaser Agent, and on behalf of the other Committed Purchasers, the other
Purchaser Agents and the Conduit Purchasers






By: /s/ Eugene Van Esveld
Name: Eugene Van Esveld
Title: MD








By: /s/ Jennifer Vervoorn
Name: Jennifer Vervoorn
Title: Director




        

